JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief of appellants. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the district court’s July 19, 2011 order be reversed and the case be remanded with directions to grant appellants’ motion to intervene as of right with respect to the first claim for relief in the amended complaint. “[W]here (as here) the district court has not accompanied its decision with either factual findings or explanation,” we review de novo the denial of a motion to intervene as of right. Fund for Animals, Inc. v. Norton, 322 F.3d 728, 732 (D.C.Cir.2003). Appellants have demonstrated that they meet the requirements of Fed.R.Civ.P. 24(a). See Karsner v. Lothian, 532 F.3d 876, 885 (D.C.Cir.2008); Fund for Animals, 322 F.3d at 731. Upon remand, the district court may consider in the first instance the government’s request that the intervenors “be subject to the same constraints applicable to parties in any Administrative Procedure Act ... case,” and that intervenors “be allocated their own page limits and argument time limits,” if applicable. Federal Defendants’ Response to Motion to Intervene at 2.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to issue the mandate forthwith.